         Case 1:18-cr-00339-PAC Document 235 Filed 11/15/19 Page 1 of 1




      LAW OFFICE OF KENNETH J. MONTGOMERY
                        P.L.L.C.
                198 ROGERS AVENUE
            BROOKLYN, NEW YORK 11225
          PH (718) 403-9261 FAX (347) 402-7103
              ken@kjmontgomerylaw.com

N​OVEMBER​ 14, 2019

BY ECF / EX PARTE                                                  11/15/2019
                                                                   The request is denied.
The Honorable Paul A. Crotty
                                                                   SO ORDERED.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re: United States v. Dawdu Marriott​, ​18 Cr. 339​ (PAC)

Dear Judge Crotty:

               This letter is a request to modify bail conditions so that Mr. Marriott may be

allowed to attend a family event on November 16, 2019 from the hours of 6pm-9pm. The event a

Baby shower, is in the Eastern District of New York located at 227-02 Linden Boulevard,

Cambria Heights New York. I have corresponded with the Government and they take no

position. I also corresponded with Pretrial services which relayed to me as a matter of policy

they would not agree to a social event for a client who is on home detention. Thank you for the

Court’s time and consideration.


                                                            Respectfully,
                                                            Kenneth J. Montgomery
                                                            s/
                                                            Kenneth J. Montgomery
